Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request to Continue Examination
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.

4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, 18, and 19 are rejected under 35 U.S.C. 103 as being obvious over Nakai et al., U.S. 2017/0038290 in view of Erdtmann, U.S. 2014/0333928 (both as evidenced by Pan et al, U.S. 2016/0260513 and Kaye et al., Proceedings vol 5990, 2005). 
	On claim 1, Nakai cites except as indicated:
A method of operating a detection system, comprising: 
switching the system from a normal mode for sensing smoke to a high sensitivity mode for sensing airborne particles, such that in the high sensitivity mode the detection system is configured to discriminate between particles of diameters less than 2.5 micrometers and 10 micrometers ([0088] and figure 14, An<=Tha25, 0.05 um-2.5 um, THa25<An<=THa100, 2.5uM-10um); 
transmitting light from one or more light sources of the detection system into a monitored space (figure 16 and [0101] light emitting element 11, which is the light source, and the monitored space is the target region 51), a first light source of the two light sources transmitting light at a first wavelength and a second light source of the two light sources transmitting light a second wavelength different from the first wavelength; and 
detecting scattered light at one or more light sensing devices of the detection system ([0101] In the scattering light receiver 20, the components that are the same as or correspond to those in FIG. 1 are the scattered light detection element 21, the polarizing filter 22 and the lens 23.); 

exciting one or more fluorescent airborne particles in the monitored space via light transmitted from the two light sources;
detecting light emitted by the one or more fluorescent airborne particles at one or more light sensing devices of the detection system; and
determining the presence of a type of airborne particles in the monitored space via the detection of light emitted by the one or more fluorescent airborne particles at the one or more light sensing devices.
Nakai, as above, discloses identifying the different types of particles detected in the embodiment illustrated. Nakai doesn’t disclose switching the system from a “normal mode” to a “high sensitivity mode.” However, it would have been obvious at the time the claimed invention was filed to modify Nakai to further include these features such that the claimed invention is realized. Nakai, as shown in figure 14, discloses a first, second, and third identification unit. The first two identification units discriminates between the 
One of ordinary skill in the art would have carried out the claimed invention using the known embodiment of Nakai with a likelihood of success. 
Regarding the excepted:
“a first light source of the two light sources transmitting light at a first wavelength and a second light source of the two light sources transmitting light a second wavelength different from the first wavelength,” as previously disclosed, Nakai includes an embodiment where one light source is used to determine particle presence. Nakai doesn’t disclose the excepted claim limitations. 
In the same art of particle detection, Erdtmann, [0055], discloses an embodiment wherein a dual light source is used, that is, more than two light emitters may be utilized in the smoke detector, each with a substantially different wavelength from the other light emitters.
It would have been obvious at the time the claimed invention was filed to modify Nakai, which uses one light emitter, with the Erdtmann’s embodiment, which uses two. Erdtmann discloses a known embodiment where a plurality of light sources are used in smoke detection. Such a system would allow an increased detection of particles with sizes corresponding to the different wavelengths. 
Regarding the excepted:
exciting one or more fluorescent airborne particles in the monitored space via light transmitted from the two light sources;
detecting light emitted by the one or more fluorescent airborne particles at one or more light sensing devices of the detection system; and
determining the presence of a type of airborne particles in the monitored space via the detection of light emitted by the one or more fluorescent airborne particles at the one or more light sensing devices, Nakai, [0030] discloses detecting a floating particle’s fluorescence due to the wavelength of the irradiated laser beam. Additionally, Erdtmann, [0078 and 58] discloses a similar feature. Kaye, Abstract, discloses using the excitation of bio-fluorophores to illuminate particles ~1 micrometer while Pan, discloses using fluorescence for a 6 micrometer diameter particle. 
In the same art of particle detection, Erdtmann, [0055], discloses an embodiment wherein a dual light source is used, that is, more than two light emitters may be utilized in the smoke detector, each with a substantially different wavelength from the other light emitters. In this case, this applies to fluorescent emitters operating in the cited wavelengths disclosed in Kaye and Pan to detect particles within the claim limitations of 2.5 and 10 micrometers. 
It would have been obvious at the time the claimed invention was filed to modify Nakai, which uses one light emitter, with the Erdtmann’s embodiment, which uses two. Erdtmann discloses a known embodiment where a plurality of light sources are used in smoke detection, as suggested in Kaye and Pan. Such a system would allow an increased detection of particles with sizes corresponding to the different wavelengths. 



On claim 5, Nakai cites: 
The method of claim 4, further comprising discriminating an airborne particle type via the use of one or more filters at the one or more light sensing devices. [0046] floating particles identified by shape.
On claim 6, Nakai cites: 
The method of claim 5, wherein the one or more filters are one or more polarizing filters. [0046] polarizing filter. 
On claim 7, Nakai cites: 
The method of claim 1, further comprising discriminating a particle size of the particulate at the detection system, wherein the particle size is indicative of a type of airborne particle. [0098] On the other hand, the floating particle detection device 1 according to the first embodiment described above includes only the detection optical system for detecting one polarization component, and thus can achieve the simple configuration. The floating particle detection device 1 detects the presence of the floating particle or the size of the floating particle by using the return light on the light source side.

On claim 8, Nakai and Erdtmann cites except: 
The method of claim 7, further comprising: 
emitting light at the first wavelength from the first light source and detecting an amount of light backscatter at the first wavelength at the smoke detector ([0048] Irradiation of irradiation light (it is not limited to a laser beam) having a wavelength the length of which is comparatively close to the size of the floating particle 50 generally generates the scattered light); 
emitting light at the second wavelength and detecting an amount of light backscatter at the second wavelength from the second light source at the smoke detector; and 
determining a particulate particle size via a ratio of the amount of light backscatter at the first wavelength to the amount of light backscatter at the second wavelength. 
Nakai, [0048] discloses an embodiment in which irradiation of irradiation light having a wavelength the length of which is comparatively close to the size of the floating particle generally generates the scattered light. Also, according to the shape and size of the floating particle 50, a ratio of the intensity of the scattered light changes.
Furthermore, in the rejection of claim 1, Erdtmann discloses using two different light sources to detect particles wherein in Erdtmann, [0006] discloses the emitted light cast upon a particle results in the light being scattered and detected by a proximity sensor. However, Nakai doesn’t disclose the claimed “determining a particulate particle size via a ratio of the amount of light backscatter at the first wavelength to the amount of light backscatter at the second wavelength.”
In a further part of Erdtmann’s embodiment shows in [0040] “The presence of nuisance particles having a larger average diameter than an average diameter of the smoke particles may be determined based on the ratio of the corrected first-wavelength measurement to the corrected second-wavelength measurement.”
It would have been obvious at the time the claimed invention was filed to modify Nakai’s embodiment using the features of Erdtmann such that the claimed embodiment is realized. 
Nakai discloses known elements for detecting different types of particulates based on the amount of scattered light and the wavelength of light that closely matches their respective lengths while Erdtmann discloses determining the size of certain particles based on the ratio of first and second wavelength measurements. Thus, it would have been obvious at the time the claimed invention was filed to modify Nakai usng the precepts outlined in Erdtmann to produce an embodiment meeting the claimed invention with a likelihood of success. 

On claim 9, Nakai cites except: 
The method of claim 8, wherein the first wavelength is in one of the UV spectrum or the visible spectrum, and the second wavelength is in one of the visible spectrum or the IR spectrum.
Nakai, [0048] discloses an embodiment in which irradiated light having a wavelength the length of which is comparatively close to the size of the floating particle 
In the same art of particle detecting, Erdtmann, [0055], discloses a feature in which various embodiments of the invention uses both ultraviolet and infrared light.
 It would have been obvious at the time the claimed invention was filed to modify Nakai’s irradiate light generating embodiment to include the generated light irradiating in the UV spectrum, the IR spectrum, as disclosed in Erdtmann. 
Nakai discloses a known embodiment in which known wavelengths of light, when irradiated upon certain particles “resonating” at any of those wavelengths, would produce light scattering proportional to their “resonant” wavelengths of light. Erdtmann  discloses, with specificity, the types of radiated light to produce such an outcome. Thus, one of ordinary skill in the art would have substituted into Nakai the two irradiating light sources of Erdtmann, and the results of the substitution would have realized an embodiment predicting the claimed invention. 

On claim 10, Nakai discloses: 
The method of claim 7, further comprising: detecting a first amount of light scattered at a first light sensing device of the smoke detector; detecting a second amount of light scattered at a second light sensing device of the smoke detector; and determining a particulate particle size via a ratio of the first amount of light to the second amount of light. See the rejection of claim 8, which discloses the same or similar subject matter of claim 10 and is thus rejected for the same reasons as disclosed in the rejection of claim 7. 

On claim 11, Nakai and Erdtmann cites: 
The method of claim 1, wherein the one or more light sources include a visible light source or an ultraviolet light source.
See the rejection of claim 9, which discloses the same or similar subject matter of claim 11 and is thus rejected for the same reasons as disclosed in the rejection of claim 9. 
On claim 13, Nakai cites except: 
The method of claim 1, further comprising compensating for a sensed ambient light level. 
Nakai, [0048] discloses an embodiment in which irradiation of irradiation light. However, no compensation for sensed ambient light levels are disclosed.
In the same art of smoke detectors, Erdtmann, Abstract and [0006] discloses an embodiment in which the smoke detector also uses an ambient-light sensor to measure and compensate for the ambient light level. The ambient-light sensor features at least one light detector.
It would have been obvious at the time the claimed invention was filed to modify Nakai’s smoke detector using the ambient light correction feature of Erdtmann to produce an embodiment where compensation for ambient light levels is included. 
Erdtmann discloses a known feature of ambient light correction and one of ordinary skill in the art would have included such a feature to compensate for ambient light levels for more accurate measurements of detected particulate. 


On claim 19, Nakai cites:
The indoor air quality monitor of claim 18, wherein the indoor air quality monitor is configured to operate in a high sensitivity mode for the monitoring of indoor air quality conditions including airborne particles of diameters less than 2.5 micrometers and/or 10 micrometers, and is switchable to a relatively low sensitivity normal mode for the detection of smoke. See the rejection of claim 2, which discloses the same or similar subject matter of claim 19 and is thus rejected for the same reasons as disclosed in the rejection of claim 2.
Claims 14-16 are rejected under 35 U.S.C. 103 as being obvious over Nakai et al., U.S. 2017/0038290 in view of Erdtmann, U.S. 2014/0333928 (both as evidenced by Pan et al, U.S. 2016/0260513 and Kaye et al., Proceedings vol 5990, 2005) and Taylor, U.S. 5,451,787. 
On claim 14, Nakai cites except as indicated:
A method of operating a detection system, comprising: 
transmitting light from two light sources of the detection system into a monitored space, a first light source of the two light sources transmitting a light at a first wavelength and a second light source of the two light sources transmitting light at a second wavelength different from the first wavelength ([0075] That is, because of a return of the scattered light Ls to the laser light irradiator 10, in the detection signal S14, 
receiving a scattered light signal at one or more light sensing devices at the detection system, wherein the scattered light signal is received from an obstruction in the monitored space (see above, the cited “return of scattered light”); and 
determining the presence of a target gaseous species via a decrease in an amount of scattered light received at a selected wavelength.
Regarding the excepted: determining the presence of a target gaseous species via a decrease in an amount of scattered light received at a selected wavelength, Nakai, as above, discloses an embodiment wherein depending on reaction of system’s irradiated light to particles with dimensions meeting the wavelength of the irradiated light, the amount of scattered light produced from these interactions are measured to determine the presence and identity of the of a certain particulate. Nakai doesn’t disclose the above excepted claim limitations. 
In the same art of smoke detection, Taylor, col. 2, lines 37-42 and col. 12, line 17 discloses a feature wherein when smoke is analyzed in an absorption spectrometer, some of the light is absorbed or scattered by the smoke particles. The spectrometer, in this case, utilizes UV-to-infrared emissions. This creates a variance in the received light signal, which leads to an increase in optical obscuration reduction of transmittance of light across the beam path.
What this embodiment is suggesting is that through inference, that is, one can determine the presence of a particulate through the amount of absorption and obscuration of light detected in comparison to normal unblocked light. Furthermore, it is 
It would have been obvious at the time the claimed invention was filed to modify Nakai using the suggested techniques in Taylor to construct an embodiment which calls out the claimed invention. 
Taylor discloses a known embodiment where light absorption is used to obtain ID of a particular particle and thus, one of ordinary skill in the art, apprised of these known techniques would have carried out the claimed invention with a likelihood of success. 
Regarding the excepted: 
transmitting light from two light sources of the detection system into a monitored space, a first light source of the two light sources transmitting a light at a first wavelength and a second light source of the two light sources transmitting light at a second wavelength different from the first wavelength, as previously disclosed, Nakai includes an embodiment where one light source is used to determine particle presence. Nakai doesn’t disclose the excepted claim limitations. 
In the same art of particle detection, Erdtmann, [0055], discloses an embodiment wherein a dual light source is used, that is, more than two light emitters may be utilized in the smoke detector, each with a substantially different wavelength from the other light emitters.

Regarding the excepted:
exciting one or more fluorescent airborne particles in the monitored space via light transmitted from the two light sources;
detecting light emitted by the one or more fluorescent airborne particles at one or more light sensing devices of the detection system; and
determining the presence of a type of airborne particles in the monitored space via the detection of light emitted by the one or more fluorescent airborne particles at the one or more light sensing devices, Nakai, [0030] discloses detecting a floating particle’s fluorescence due to the wavelength of the irradiated laser beam. Additionally, Erdtmann, [0078 and 58] discloses a similar feature. Kaye, Abstract, discloses using the excitation of bio-fluorophores to illuminate particles ~1 micrometer while Pan, discloses using fluorescence for a 6 micrometer diameter particle. 
In the same art of particle detection, Erdtmann, [0055], discloses an embodiment wherein a dual light source is used, that is, more than two light emitters may be utilized in the smoke detector, each with a substantially different wavelength from the other light emitters. In this case, this applies to fluorescent emitters operating in the cited wavelengths disclosed in Kaye and Pan to detect particles within the claim limitations of 2.5 and 10 micrometers. 


On claim 15, Nakai, Erdtmann, and Taylor cites: The method of claim 14, further comprising discriminating the detected gaseous species via absorption spectroscopy at the smoke detector. See the rejection of claim 14, which discloses this limitation. 

On claim 16, Nakai, Erdtmann, and Taylor cites: The method of claim 14, wherein the one or more light sources include a visible light source or an infrared light source. Taylor, as in the rejection of claim 14, discloses “The spectrometer, in this case, utilizes UV-to-infrared emissions.”

Claims 3, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being obvious over Nakai et al., U.S. 2017/0038290 in view of Erdtmann, U.S. 2014/0333928 (both as evidenced by Pan et al, U.S. 2016/0260513 and Kaye et al., Proceedings vol 5990, 2005) and  Wang et al., U.S. 2010/0288921. 
On claim 3, Nakai cites except: The method of claim 1, wherein switching to the high sensitivity mode includes one or more of: 
increasing an on time of the two light sources relative to the normal mode; 
increasing an intensity of the transmitted light relative to the normal mode; and 
increasing the gain of the detection circuit.

Nakai doesn’t disclose “switching to the high sensitivity mode [for the two light sources].” 
In the same art of particle detection, Wang, [0063] disclose an embodiment for detecting a particle: “For a particle of a given size, the pulse height or amplitude produced by the particle will typically be at a maximum when the trajectory is through the center of the measurement volume.” Of course, the cited “pulse height or amplitude” is in response to the amount of light incidentally placed upon the particle according to what is disclosed in [0074] wherein “one optical chamber with a common detector, where reducing background light scattering is very difficult due to the short focal length needed to generate high intensity light beams for particle pulse measurement.”
It would have been obvious at the time the claimed invention was filed to modify Nakai using the features outlined in Erdtmann and Wang to produce a particle detecting embodiment in which an increase in intensity of an irradiating beam of light is used to detect and identify a particle. Nakai discloses a known feature of using incidental light to identify a particle with Erdtmann using two light sources to instead of one, while Wang discloses a technique to increase the intensity of an irradiating light beam to produce a particle pulse measure. Thus, one of ordinary skill in the art would have implemented 

On claim 12, Nakai cites except:
The method of claim 11, wherein the one or more light sources include an LED, UVLED, or laser diode.  Nakai, [0031], discloses a laser beam to irradiate particles. However, Nakai doesn’t disclose using a “laser diode.” 
In the same art of particle detection, Wang, discloses [0031] Light source 326 and emitting light beam 328, may be electromagnetic radiation sources such as a diode laser, an LED or a lamp (broadband or line emitting), or other similar light source.
It would have been obvious at the time the claimed invention was filed to modify Nakai using the features outlined in Wang to produce an embodiment wherein a “laser diode” is used in a laser. 
One of ordinary skill in the art would have substituted the known “laser diode” into the laser and the results of the substitution would have predicted the claimed invention. 
On claim 17, Nakai cites except: 
The method of claim 13, wherein the gaseous species is one of carbon dioxide, radon, or H.sub.2S. 
Nakai, [0030] discloses the detection chamber 51 of figure 1 to include gas. However, the type of gas is not disclosed.

It would have been obvious at the time the claimed invention was filed to modify Nakai using the carbon dioxide gas chamber disclosed in Erdtmann to construct an embodiment where a gas sensor sensor carbon dioxide, as disclosed in Erdtmann.
One of ordinary skill in the art would have substituted the general gas chamber with a detector for carbon dioxide and the results of the substitution would have predicted the claimed invention. 

On claim 20, Nakai and Erdtmann cite:
The indoor air quality monitor of claim 19, wherein when compared to the normal mode, the high sensitivity mode includes one or more of: an increased on time of the one or more light sources relative to the normal mode; an increased intensity of the transmitted light relative to the normal mode; and an increased gain of the detection circuit relative to the normal mode.
See the rejection of claim 3, which discloses the same or similar subject matter of claim 20 and is thus rejected for the same reasons as disclosed in the rejection of claim 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 has been carefully reviewed. Claim 1 has been amended to include “exciting one or more fluorescent airborne particles in the monitored space via light transmitted from the two light sources; detecting light emitted by the one or more fluorescent airborne particles at one or more light sensing devices of the detection system; and determining the presence of a type of airborne particles in the monitored space via the detection of light emitted by the one or more fluorescent airborne particles at the one or more light sensing devices.” However, this amendment was not present in any previous Office Actions and thus, not examined. Accordingly, the amendment requires a new search and consideration. This reasoning also applies to the applicant’s argument regarding the rejection of claim 18 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NABIL H SYED/Primary Examiner, Art Unit 2683